Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments have been fully considered but they are not persuasive. Generally, Examiner disagrees with Applicant’s assumption that the usage of the specific language of the claim would be necessary to teach the claimed subject matter, and furthermore Examiner notes the language utilized by Applicant is much broader than their interpretations.

1.	Applicant argues that Mondal does not teach or describe “feature vector,” noting that Mondal lacks any specific mention of representing alerts or conditions as “feature vectors.”
	Examiner respectfully disagrees.

Examiner notes that the specification does not present a specific definition of a “feature vector,” and that the Specification presents at least 2 different types of “feature vectors.” 
	Initially, Page 19, Lines 15-17, states “To identify any similar issues as the one detected by the model 406, issue context generation engine 408 may extract a feature vector from the issue data provided by the model 406.” This would indicate that the feature vector is extracted by issue context generation 408. (See FIG. 4)
However, the Specification also states on Page 20, Lines 1-2 the “In other words, the original issue feature vector produced by the detecting model 406 that represents the detected issue may, in some embodiments be transformed by issue context generation engine 408 into an issue comparison feature vector.”

original issue feature vector” appears to be the detected information that that represents the network issues (i.e. a set of information representing some physical or performance issue), and that the “issue comparison feature vector” appears to be some further representation of the detected information. For instance, Page 19, Lines 19-21, provides that issue comparison feature data may simply be feature data with privacy sensitive information removed, but is only stated as being “may be to achieve” one of the listed purposes. 

	Therefore, Examiner respectfully disagrees and considers a “feature vector” broadly as being some representation of data. As “feature vectors” are only incorporated into the claims as representing networking issues, Examiner respectfully views any data representing a networking issue (for example, an alert condition representing the underlying condition) as being a “feature vector” within the scope of the claims. 

2.	Applicant argues that Mondal does not teach “assigning the detected network issue to an issue cluster by clustering…”
	Examiner respectfully disagrees.

	The claim language being presented in Claim 1 is notably broad, and would not be limiting in the manner in which Applicant suggests. For example, assigning a detected issue to an issue cluster would be met simply by the detection of the issue, as this would comprises an “issue cluster,” i.e. a cluster of issue. The claim does not require the detected issue to be assigned to any further sub-cluster or more specific cluster than merely an “issue cluster.” Furthermore, clustering would only require the association of some data. While the Specification provides more specific manners in which these steps may be performed, as the claim does not incorporate any sort of specificity, these steps must be interpreted broadly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 10-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondal et al. (US 20140068348 A1).

Claim 1	Mondal teaches a method comprising:
detecting, by a network assurance service that monitors a network, (FIG. 1, CEM System 110, FIG. 2, Intelligent Monitor 208, ¶0017) a network issue in the network using a machine learning model and based on telemetry data captured in the network; (FIG. 4A, step S420, ¶0077, detecting an alert or network issue in the network; ¶0040 wherein the CEM comprises a machine learning model as it performs in automates process improvements, i.e. learns; ¶0077, wherein the itself alert comprises telemetry data; ¶0042, along with other network data gathered for the network, FIG. 2, 212) 
representing, by the network assurance service, the detected network issue and a plurality of previously detected network issues as feature vectors; (¶0077, representing a detected and previously detected network issues as fault conditions, i.e. feature vectors)
assigning, by the network assurance service, the detected network issue to an issue cluster by applying clustering to the feature vectors that represent the detected network issue and the plurality of previously detected network issues; (FIG. 4A, step 430, and 490, ¶0078, identifying relevant alerts in the alert database, wherein such an identifying of relevant alerts clusters the detected alert together with other previously detected alerts in the alert database)
selecting, by the network assurance service, a set of one or more actions for the detected network issue from among a plurality of actions associated with the previously detected network issues in the issue cluster; (¶0085, identifying suggested actions from among associated with the identity relevant alerts and information-elements) 
obtaining, by the network assurance service, context data for the detected network issue; (FIG. 5A, step 560, ¶0085, obtaining context the detected problem) and
providing, by the network assurance service and to a user interface, an indication of the detected network issue, the context data for the detected network issue, and the selected set of one or more actions. (FIG. 6B, step 680, ¶0087, providing an indication of root cause of the issue, i.e. context data of the issue, and possible suggestions and recommendations)

Claim 2	Mondal teaches Claim 1, and further teaches wherein the feature vectors are indicative of one or more of: a key performance indicator (KPI) from the telemetry data captured in the network, (¶0021 and ¶022, wherein network operations are represented as key performance indicators based off of aggregations of multiple network performance data) a KPI predicted by the machine learning model, or an amount of deviation between a KPI from the telemetry data and a KPI predicted by the machine learning model.

Claim 3	Mondal teaches Claim 1, and further teaches wherein the context data for the detected network issue is indicative of at least one of: a relevance score, a user-defined description, an action rating for an action in the selected set of one or more actions, or network configuration information for the network. (¶0053, network context)

Claim 4	Mondal teaches Claim 1, and further teaches wherein the plurality of previously detected network issues comprise at least one network issue detected in another network. (FIG. 1, ¶0032, wherein the CEM covers various networks, ¶0040 and ¶0041, wherein the IM updates the KB to store issues over these various networks)

Claim 5	Mondal teaches Claim 1, and further teaches wherein the set of one or more actions are selected based on confidence indices assigned to one or more of the plurality of actions associated with the previously detected network issues in the issue cluster. (¶0054, ¶0059, ¶0062, wherein required confidence intervals are associated to with the identified relevant alerts and their associated suggested actions)

Claim 6	Mondal teaches Claim 5, and further teaches computing vote scores for each of the previously detected network issues, wherein the vote scores are weighted based on the confidence indices assigned to the one or more of the plurality of actions; (¶0041, wherein weightage of roots causes are assigned to relevant alerts and their associated suggested actions) and
selecting the set of one or more actions using the computed vote scores. (¶0085, identifying suggested actions from among associated with the identity relevant alerts and information-elements)  

Claims 10-15 are taught by Mondal as described for Claims 1-6 respectively. 
Claims 19 and 20 are taught by Mondal as described for Claims 1 and 5 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al. (US 20140068348 A1) in view of Rai et al. (US 20180357292 A1).

Claim 7	Mondal teaches Claim 1, but does not explicitly teach 
receiving, at the network assurance service and via the user interface, an instruction to automatically enforce the selected set of one or more actions in the network for the detected network issue; and
initiating, by the network assurance service and after receiving the instruction, performance of the selected set of one or more actions in the network. 
From a related technology, Rai teaches 
receiving, at the network assurance service and via the user interface, an instruction to automatically enforce the selected set of one or more actions in the network for the detected network issue; (FIG. 8, step 806, ¶0143, receiving either indication and
initiating, by the network assurance service and after receiving the instruction, performance of the selected set of one or more actions in the network. (FIG. 8, step 808, ¶0144, modifying an anomaly detection rule based on the input) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the teaching of Mondal to incorporate the user feedback mechanisms taught by Rai in order to incorporate knowledge from the user to prevent false identifications (Rai, ¶0143)

Claim 8	Mondal in view of Rai teaches Claim 7, and further teaches
computing, by the network assurance service, a trust score based on the received instruction to automatically enforce the selected set of one or more actions in the network; (Rai, FIG. 8, step 808, ¶0144, modifying an anomaly detection rule based on the input, wherein the anomaly detection rule comprises a trust score of an asset)  and
sending, by the network assurance service and to the user interface, an option to enable automatic enforcement of actions in the network for future network issues detected by the network assurance service. (Rai, FIG. 8, step 804, ¶0141, presenting the user a user interface of a plurality of assets using the anomaly detection rules, Examiner notes that “to enable automatic enforcement…” comprises an intended use statement, and automated enforcement does not have any patentable weight, and the UI only needs to “enable”)

Claim 9	Mondal teaches Claim 1, but does not explicitly teach 
receiving, at the network assurance service and from the user interface, a rejection of the set of one or more actions; and 
adjusting, by the network assurance service, confidence indices assigned to the one or more actions based on the rejection.
receiving, at the network assurance service and from the user interface, a rejection of the set of one or more actions; (FIG. 8, step 806, ¶0143, receiving either indication of whether an asset is anomalous or not, wherein an indication that the asset is not anomalous comprises a rejection of the action of the asset being indicated as anomalous) and adjusting, by the network assurance service, confidence indices assigned to the one or more actions based on the rejection. (FIG. 8, step 808, ¶0144, modifying an anomaly detection rule based on the input, wherein adjust the rule, for example a test condition or threshold comprises a confidence index of the rule)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the teaching of Mondal to incorporate the user feedback mechanisms taught by Rai in order to incorporate knowledge from the user to prevent false identifications (Rai, ¶0143)

Claims 16-18 are taught by Mondal in view of Rai as described for Claims 7-9 respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442